Fourth Court of Appeals
                                 San Antonio, Texas
                                       May 25, 2021

                                    No. 04-21-00132-CV

                               BROOKS COUNTY, TEXAS,
                                      Appellant

                                             v.

                             Maria Armandina BUENROSTRO,
                                        Appellee

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 19-04-17973-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                      ORDER

        Appellant, Brooks County, Texas’s brief was originally due May 25, 2021. On May 21,
2021, appellant filed a motion requesting a twenty-day extension of time in which to file its
brief. The motion is GRANTED and appellant’s brief is due no later than June 14, 2021.




                                                  _________________________________
                                                  Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2021.


                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court